FILED
                             NOT FOR PUBLICATION                            JUN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOUNIR MISS,                                     No. 07-72526

               Petitioner,                       Agency No. A078-440-646

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                                      **
                             Submitted May 25, 2010

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Mounir Miss, a native and citizen of Morocco, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to remand and

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and protection under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence factual findings, Nagoulko v. INS, 333

F.3d 1012, 1015 (9th Cir. 2003), and de novo claims of due process violations in

removal proceedings, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We

review for abuse of discretion the denial of a motion to remand, Cano-Merida v.

INS, 311 F.3d 960, 964 (9th Cir. 2002), and the denial of a motion to continue, see

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We

deny the petition for review.

      Substantial evidence supports the BIA’s finding that petitioner failed to

demonstrate the single beating he suffered from Muslim fundamentalists or the

beatings he suffered from his father rose to the level of persecution, see Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003), or were committed by forces the

government was unable or unwilling to control, see Castro-Perez v. Gonzales, 409

F.3d 1069, 1072 (9th Cir. 2005). Substantial evidence also supports the BIA’s

finding that petitioner failed to demonstrate a well-founded fear of future

persecution based on his secular lifestyle or his family’s Catholic religion. See

Molina-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir. 2002) (when a petitioner

has not established past persecution, the agency may “rely on all relevant evidence

in the record, including a State Department report, in considering whether the


                                          2                                    07-72526
petitioner has demonstrated that there is good reason to fear future persecution.”).

Accordingly, petitioner’s asylum claim fails.

      Because petitioner failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the agency’s denial of CAT relief, because

petitioner failed to establish it is more likely than not he would be tortured if

returned to Morocco. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir. 2004).

      Petitioner’s contentions that the IJ violated his due process rights by failing

to cite to specific authorities in her decision and by issuing a decision of

inadequate factual analysis are not supported by the record. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial prejudice for a

petitioner to prevail on a due process claim). Petitioner’s contention that the BIA

violated his due process rights is also not supported, because the BIA explicitly

addressed the claims he raised in his brief. See id.

      Contrary to petitioner’s contention that he was prejudiced because of a faulty

transcript, the proceedings were not “so fundamentally unfair that he was

prevented from reasonably presenting his case.” Colmenar, 210 F.3d at 971

(citation omitted). Moreover, petitioner failed to demonstrate that re-transcribing


                                            3                                       07-72526
would have affected the outcome of the proceedings. See id. at 971-72 (requiring

prejudice to prevail on a due process challenge).

      The IJ did not abuse her discretion in denying petitioner’s motion to

continue to present expert testimony, because he did not establish good cause. See

8 C.F.R. § 1003.29. It follows that the IJ did not violate petitioner’s due process

rights by denying his motion to continue. See Lata, 204 F.3d at 1246.

      Finally, the BIA did not abuse its discretion in denying petitioner’s motion

to remand, because petitioner failed to establish prima facie eligibility for asylum,

withholding of removal, or relief under CAT based on the birth of his United States

citizen daughter. See 8 C.F.R. § 1003.2(c); see also Mendez-Gutierrez v.

Gonzales, 444 F.3d 1168, 1171-72 (9th Cir. 2006) (prima facie eligibility is

established “where the evidence reveals a reasonable likelihood that the statutory

requirements for relief have been satisfied”).

      PETITION FOR REVIEW DENIED.




                                           4                                    07-72526